J-A02033-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HOWARD JONES                               :
                                               :
                       Appellant               :     No. 865 MDA 2018

                 Appeal from the Order Entered April 26, 2018
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0003238-2002


BEFORE: LAZARUS, J., DUBOW, J., and NICHOLS, J.

JUDGMENT ORDER BY NICHOLS, J.:                     FILED: JANUARY 3, 2019

        Appellant Howard Jones appeals from the order denying his motion to

enforce a plea agreement and preclude the application of an increased sexual

offender registration period under the former version of the Sexual Offenders

Registration and Notification and Act1 (SORNA). Appellant claims that (1) the

trial court erred in concluding that a ten-year registration period under

Megan’s Law II2 was not a material term of the plea agreement and (2) the

application of SORNA’s lifetime registration period would violate ex post facto

principles. We reverse.3
____________________________________________


1   42 Pa.C.S. §§ 9799.10-9799.41 (subsequently amended Feb. 21, 2018).

2   See 42 Pa.C.S. § 9795.1(a)(1) (expired).

3 While this appeal was pending, Appellant received a letter from the
Pennsylvania State Police indicating that he was no longer required to register
J-A02033-19



       The relevant facts and procedures giving rise to this appeal are well

known to the parties and need not be restated here. We briefly note that on

March 23, 2017, Appellant filed a motion to enforce his 2003 plea agreement.

On April 25, 2018, the trial court denied Appellant’s motion.

       Appellant timely appealed and complied with the trial court’s order to

submit a Pa.R.A.P. 1925(b) statement.            The trial court filed a responsive

opinion finding that Appellant failed to establish that a ten-year registration

requirement was a material term of his plea. The court further concluded that

Appellant waived a challenge to SORNA based on ex post facto principles.

       Seven days after the trial court authored its Rule 1925(a) opinion, the

Pennsylvania Supreme Court decided Commonwealth v. Muniz, 164 A.3d
1189 (Pa. 2017).          The Muniz Court concluded that the registration

requirements of SORNA were punitive in nature and that the retroactive

application of SORNA to increase a sexual offender’s term of registration

violated ex post facto principles under the United States and Pennsylvania

Constitutions.4 Muniz, 164 A.3d at 1218, 1223.
____________________________________________


as a sexual offender. Appellant filed an unopposed application to discontinue
this appeal. In light of our disposition, however, we deny Appellant’s
application as moot.

4 The General Assembly subsequently amended SORNA. See 2018, Feb. 21,
P.L. 27, No. 10 (Act 10). The amended version of SORNA clarifies that the
registration requirements under Subchapter H apply to a defendant who
committed an offense on or after its initial effective date of December 20,
2012. See 42 Pa.C.S. § 9799.11(c). Under Subchapter I, indecent assault–
person less than thirteen years of age, when committed “on or after April 22,
1996, but before December 2012” requires the defendant to register for ten
years. 42 Pa.C.S. § 9799.55(a).

                                           -2-
J-A02033-19



      Appellant presents the following questions for our review:

      [1]. Whether the Trial Court Erred By Committing An Error Of Law
      Or An Abuse Of Discretion In Denying the Appellant’s Motion to
      Enforce Plea Agreement and Retroactively Subjecting the
      Appellant to the Requirements of the Adam Walsh Act (SORNA),
      Depriving the Appellant the “benefits of the bargain” Provided in
      the Negotiated Plea Previously Entered into by the Appellant and
      the Commonwealth?

      [2]. Whether The Trial Court Erred by Violating the Ex Post Facto
      Clauses of the United States and Pennsylvania Constitutions by
      Retroactively Applying the Requirements of the Adam Walsh Act
      (SORNA)?

Appellant’s Brief at 5.

      Following our review, and in light of Muniz, we conclude that SORNA’s

lifetime registration requirement does not apply to Appellant.            See

Commonwealth v. Fernandez, 195 A.3d 299, 310 (Pa. Super. 2018) (en

banc).   Because there are no further disputes regarding the Appellant’s

registration requirements, we reverse the trial court’s order to the extent it

found that Appellant was subject to SORNA.

      Order reversed. Application to discontinue appeal denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/03/2019




                                    -3-